t c summary opinion united_states tax_court harry lewis petitioner v commissioner of internal revenue respondent docket no 19598-05s filed date harry lewis pro_se kathleen k raup for respondent ruwe judge this case was heard pursuant to section in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’ sec_2002 and federal income taxes of dollar_figure and dollar_figure respectively and accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure respectively after concessions by respondent the issues for decision are whether petitioner is entitled to claimed itemized_deductions for charitable_contributions of dollar_figure for and dollar_figure for and whether petitioner is liable for accuracy-related_penalties pursuant to sec_6662 as determined by respondent some facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference when the petition was filed petitioner resided in downingtown pennsylvania petitioner has a master’s degree from penn state university and is a high school principal petitioner timely filed and electronic federal_income_tax returns petitioner’s tax returns for the years in issue were prepared by mr chester muhammad on these returns petitioner claimed charitable_contribution deductions of dollar_figure for and dollar_figure for petitioner filed his returns as a head_of_household and claimed a dependency_exemption deduction for his daughter respondent’s notice_of_deficiency changed petitioner’s filing_status to single and disallowed the dependency_exemptions for both and the parties have since stipulated that petitioner is entitled to head_of_household filing_status and the dependency_exemptions for both years at trial petitioner introduced typed documents which purport to be lists of hi sec_2002 and cash contributions donated to souls for the kingdom fellowship church the church the lists indicate contributions of dollar_figure per week in and dollar_figure per week in totaling dollar_figure in and dollar_figure in petitioner admits that he did not prepare the lists until after he was notified by respondent about the examination of his returns petitioner also admits that the sums were not accurate pertaining to each amount but accurate in the sum of money and that he basically somewhat divvied up the total sum petitioner did not offer any other documentation to substantiate his alleged charitable_contributions discussion as a general_rule the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that these determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual issues may shift to the commissioner where the taxpayer introduces credible_evidence and complies with substantiation requirements maintains records and cooperates fully with at one point in his testimony petitioner said that he also gave money to his brother-in-law another minister and that he included this on the lists showing contributions to his brother’s church reasonable requests for witnesses documents and other information petitioner has not met the requirements of sec_7491 because he has not met the substantiation requirements or introduced credible_evidence regarding the deductions at issue charitable deductions deductions are strictly a matter of legislative grace and the taxpayer bears the burden of proving entitlement to the claimed deduction rule a 503_us_79 292_us_435 sec_170 allows as a deduction any charitable_contribution the payment of which is made within the taxable_year deductions for charitable_contributions are allowable only if verified under regulations prescribed by the secretary sec_170 in general the regulations require a taxpayer to maintain for each contribution one of the following a canceled check a receipt from the donee or in the absence of a check or receipt other reliable written records sec_1_170a-13 income_tax regs sec_1_170a-13 income_tax regs provides special rules to determine the reliability of records on the basis of all the facts and circumstances of the particular case and further provides factors to consider in making this determination a receipt is required to contain the name of the donee the date of the contribution and the amount of the contribution sec_1_170a-13 income_tax regs including whether the writing that evidences the contribution was written contemporaneously and whether the taxpayer keeps regular records of the contributions any charitable_contribution of more than dollar_figure must further be substantiated by a contemporaneous written acknowledgment of the contribution by the donee organization sec_170 separate contributions of less than dollar_figure are not subject_to the requirements of sec_170 regardless of whether the sum of the contributions made by a taxpayer to a donee organization during a taxable_year equals dollar_figure or more sec_1 170a- f income_tax regs petitioner contends that he gave cash on a regular basis to the church petitioner testified that his brother is the pastor of the church and that he petitioner is not a churchgoer petitioner testified that he was given a receipt from his brother’s church for his contributions but he did not produce the receipt at trial petitioner kept no contemporaneous_records of his claimed contributions only after receiving notification of an examination of hi sec_2002 and returns did petitioner prepare written lists of cash contributions given to the church petitioner admitted that the lists were not accurate and that he essentially divvied up the sum of his contributions into equal parts for each week of each year additionally the deductions claimed on petitioner’ sec_2002 and returns differ greatly compared to the sums he calculated on these lists petitioner also testified that he made contributions of approximately dollar_figure and dollar_figure but produced no written acknowledgments of these contributions by the donee and offered no reliable evidence of these alleged contributions such as canceled checks or receipts we find that petitioner failed to provide reliable evidence of his purported contributions and failed to meet his burden_of_proof we hold that respondent’s determinations disallowing petitioner’s claimed charitable_contribution deductions are sustained sec_6662 with respect to the accuracy-related_penalty under sec_6662 the commissioner has the burden of production sec_7491 to prevail the commissioner must produce sufficient evidence that it is appropriate to apply the penalty to the taxpayer 116_tc_438 once the commissioner meets his burden of production the taxpayer bears the burden of supplying sufficient evidence to persuade the court that the commissioner’s determination is incorrect id pincite as we have previously mentioned petitioner claimed deductions for charitable_contributions of dollar_figure for and dollar_figure for however the lists he offered at trial show contributions totaling only dollar_figure in and dollar_figure in sec_6662 provides an accuracy-related_penalty equal to percent of the underpayment required to be shown on a return due to negligence or disregard of rules or regulations sec_6662 for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and the term ‘disregard’ includes any careless reckless or intentional disregard sec_6662 negligence also includes any failure by a taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs an accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 see higbee v commissioner supra pincite this determination is made based on all the relevant facts and circumstances higbee v commissioner supra pincite sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his proper tax_liability including the taxpayer’s reasonable and good_faith reliance on the advice of a professional such as an accountant higbee v commissioner supra pincite petitioner has failed to keep adequate_records or to substantiate properly the items in question respondent has provided sufficient evidence to meet his burden of production petitioner has not produced evidence to prove that respondent’s determination of negligence is incorrect we hold that petitioner is liable for the accuracy-related_penalties under sec_6662 to reflect the foregoing decision will be entered under rule
